Name: Council Directive 89/459/EEC of 18 July 1989 on the approximation of the laws of the Member States relating to the tread depth of tyres of certain categories of motor vehicles and their trailers
 Type: Directive
 Subject Matter: transport policy;  organisation of transport;  chemistry;  land transport
 Date Published: 1989-08-03

 3.8.1989 EN Official Journal of the European Communities L 226/4 COUNCIL DIRECTIVE of 18 July 1989 on the approximation of the laws of the Member States relating to the tread depth of tyres of certain categories of motor vehicles and their trailers (89/459/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council and the Representatives of the Governments of the Member States, meeting within the Council on 19 December 1984, adopted a resolution on road safety (4) inviting the Commission to submit proposals in this connection to the Council in this context; Whereas rules on the minimum tread depth of tyres, despite being an individual and specific problem, are among the objectives and the work scheduled for 1986, which was Road Safety Year in the Community; Whereas the European Parliament passed a resolution on 18 February 1986 on the Commission's programme for Road Safety Year 1986 (5) which included the tread depth of tyres as one of the Commission provisions to be adopted as soon as possible; Whereas provisions of this kind must ensure a higher degree of safety; Whereas national requirements governing minimum tread depth vary from one Member State to another and whereas such differences cause problems with regard to compliance with road law by motorists who use their cars in the territories of different Member States; Whereas harmonization of these requirements will facilitate the free movement of vehicles and individual travel between Member States and help to remove barriers to trade and distortions of competition, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall take all necessary steps to ensure that, throughout their service life on the road, tyres for category Ml, N1, 01 and 02 vehicles as defined in Annex I to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (6), as last amended by Directive 87/403/EEC (7), have a tread depth in the main grooves of the tread surface of at least 1,6 mm. Main grooves means the broad grooves in the central part of the tread surface, which covers about three-quarters of the width of the tread surface. Article 2 After consulting the Commission, Member States may exclude from the scope of this Directive, or make special provisions for, vehicles which are declared to be of historical interest and, originally equipped with tyres, whether pneumatic or other, which, when new, had a tread depth of less than 1,6 mm, provided that they are equipped with such tyres, are used in exceptional conditions and are never, or hardly ever, used on public roads. Article 3 After consulting the Commission, Member States shall adopt and publish before 1 June 1991 the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1992. Member States shall inform the Commission of the texts of the provisions they adopt to implement this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No C 279, 17. 10. 1987, p. 5. (2) OJ No C 47, 27, 2. 1989, p. 185. (3) OJ No C 80, 28. 3. 1988, p. 22. (4) OJ No C 341, 21. 12. 1984, p. 1. (5) OJ No C 68, 24. 3. 1986, p. 35. (6) OJ No L 42, 23. 2. 1970, p. 1. (7) OJ No L 220, 8. 8. 1987, p. 44.